Case 7:19-cv-00631-JPJ-PMS Document 50 Filed 11/05/20 Page 1 of 2 Pageid#: 415




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF VIRGINIA
                          ROANOKE DIVISION

 DESTINED C.M.D. GEORGE,                         )
                                                 )
                    Plaintiff,                   )      Case No. 7:19CV00631
                                                 )
 v.                                              )     OPINION AND ORDER
                                                 )
 DR. P. MOORE, ET AL.,                           )      By: James P. Jones
                                                 )      United States District Judge
                   Defendants.                   )

       Destined C.M.D. George, Pro Se Plaintiff; Rosalie Pemberton Fessier and
 Brittany E. Shipley, TIMBERLAKESMITH, Staunton, Virginia, for Defendants Moore
 and Hubbard.

       The plaintiff, Destined C.M.D. George, has filed a Motion to Alter or Amend

 the Judgment pursuant to Rule 59(e) of the Federal Rules of Civil Procedure. A

 judgment may be altered or amended under Rule 59(e) in only three circumstances:

 “(1) to accommodate an intervening change in controlling law; (2) to account for

 new evidence not available at trial; or (3) to correct a clear error of law or prevent

 manifest injustice.” Pac. Ins. Co. v. Am. Nat’l Fire Ins. Co., 148 F.3d 396, 403 (4th

 Cir. 1998). Furthermore, Rule 59(e) provides an “extraordinary remedy which

 should be used sparingly.” Id. (internal quotation marks and citation omitted).

       George’s motion simply makes no such showings. He points to no change in

 the law, any new evidence, or any error or resulting injustice. Rather, his motion

 merely states, “Plaintiff moves pursuant to Rule 59(e) Fed. R. Civ. P. for an order
Case 7:19-cv-00631-JPJ-PMS Document 50 Filed 11/05/20 Page 2 of 2 Pageid#: 416




 altering or amending the Judgment entered on 9-30-20.” Mot., ECF No. 48. I find

 no cause to reach a different decision on the defendants’ summary judgment motion.

 Accordingly, it is ORDERED that the motion, ECF No. 48, is DENIED.

                                             ENTER: November 5, 2020

                                             /s/ JAMES P. JONES
                                             United States District Judge




                                         2
